Case 3:19-cv-00502-RAH-SMD Document 22 Filed 04/05/20 Page 1 of 10

A.B. Dean, III and

Theresa Smith Dean } IN THE DISTRICT COURT
}
Plaintiffs, } FOR THE MIDDLE DISTRICT
Vs. } OF ALABAMA

} EASTERN DIVISION
Colonial Bank, National Association; f/k/a }
Colonial Bank,& Fay Servicing, LLC & } CASE NO: 3:19-CV-502-RAH
Wilmington Savings Fund Society, FSB & } (WO)
CITIGROUP MORTGAGE LOAN TRUST
2017-RP2 & Fictitious Parties A,B,C } TRIAL BY JURY REQUESTED
Whose exact names are currently unknown}
But will be supplemented when the exact }
names and information are determined. }
}
}
Defendants. }
PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION TO
DISMISS FIRST AMENDED COMPLAINT
COMES NOW Plaintiff pursuant to this Court’s Order (Document 19), dated
March 23, 2020, and does respond to the Motion to Dismiss portions of the Amended
Complaint. A great deal of the original complaint is adopted, but amended portions are
in bold. This Court Previously granted the motion to dismiss Count 1, with prejudice,

and part of Count 2, but denied the motion as to part of the Breach of Contract Count.

Standard of review and Relevant cases.

A. This case was originally filed in the Circuit Court of Lee County, Alabama, CV-
2019-900338, on June 12, 2019. The Defendants had the case removed to Federal
Court.
Case 3:19-cv-00502-RAH-SMD Document 22 Filed 04/05/20 Page 2 of 10

B. Rule 8, ARCP, states that a pleading shall contain (1) a short and plain statement
of the claim showing that the pleader is entitled to relief, and (2) a demand for
judgment for the relief the pleader seeks. Under this rule the prime purpose of the
pleadings is to give notice, Fraternal Order of Police, Strawberry Lodge #40 v.
Entrekin, 294 Ala. 201, 314 So. 2d. 663, (1975). Alabama is a “notice state”.

The Deans aver that the defendants have the facts which give them fair notice of

their claims and the grounds upon which they rest.

 

C. Rule 8, FRCP, virtually the same as the Alabama rule.

 

D. This Court should consider the Alabama Rules of Civil Procedure12(b)(6) as well
as Fed.R.Civ.P. 12(b)(6) since this case began in state court and relies on several
state law claims. In Nance v. Matthews, 622 So. 2d at 299, the Alabama Supreme
Court set forth the standard of review applicable to an order granting a motion to
dismiss:

* The appropriate standard of review under Rule 12(b)(6), Ala. R.Civ. P. is
whether, when the allegations of the complaint are viewed most strongly in the
pleader’s favor, it appears that the pleader could prove any set of circumstances
that would entitle (the pleader) to relief. Raley v. Citibanc of Alabama/Andalusia
474 So.2d 640, 641 (Ala. 1985; Hill v. Falletta, 589 So. 2d 746, (Ala. Civ. App.
1991). In making this determination, this Court does not consider whether the
plaintiff will ultimately prevail, but only whether (he) may possibly prevail.
Fontenot v. Bramlett, 470 So. 2d 669,671 (Ala.1985); Rice v. United Ins. Co. of
America, 465 So.2d 1100,1101 (Ala.1984). We note that a Rule 12(b)(6)
dismissal is proper only when it appears beyond doubt that the plaintiff can prove
no set of facts in support of the claim that would entitle the plaintiff relief”.

 

 

 

Plaintiff would aver that the statement of facts; the amended complaint; and at
documents (including the affidavit of Baker Dean) previously submitted would
support the claims and establish genuine issues of fact and establish a jury
question.

E. It should be noted that the Defendants have not filed an answer, denying any of
the Dean claims and no discovery has been done. Therefore, the Deans would
aver that the current pleadings before the Court are premature.

F. The case of Williams v. First Advantage LNS Screening Solutions, Inc. No 17-

11447 (11" Cir. Jan 9, 2020) reviews damages awarded in a FCRA (criminal
background). The Deans recognize that their statute is not the same statute as the
Case 3:19-cv-00502-RAH-SMD Document 22 Filed 04/05/20 Page 3 of 10

FDCPA, this case mirrors the same circumstances as found in Williams but also
discusses ( at page 66)a recent decision of Saccameno v. U.S. Bank National
Association, No. 19-1569 (7" Circuit, November 27, 2019): and Saccameno, 943
F.3d at 1078-81. ” much like the McGinnis case, the plaintiff was plagued by a
home mortgage servicer who repeatedly claimed that the plaintiff was in default
when she was actually current with her payments, who was obstinate in its refusal
to correct its records, and who even began unwarranted foreclosure proceeding.
This bureaucratic nightmare lasted for months, with the plaintiff able to gain the
defendant’s attention only when she filed the lawsuit at issue. Id page 1080. The
jury awarded the plaintiff $582,000 in compensatory damages and $3 million in
punitive damages, for a roughly 5:1 ratio. Id at 1081. The Williams case also
referred to emotional impact, being “bothered”. The Court concluded that a
reasonable jury could conclude that the defendant acted willfully, at page 17. The
11" circuit ruled that the district court properly considered the plaintiff's
emotional distress in weighing this factor. See McGinnis v. Am. Home Mortg.
Servicing, Inc. 901 F 3d 1282, 1288-89 (11" Cir. 2018) finding a high degree of
reprehensibility where the defendant’s conduct caused physical and emotional
harm, in addition to economic harm McGinnis noted that the Court had twice
upheld substantial punitive damages when the compensatory damages award was
based entirely or substantially on the plaintiff's emotional distress. McGinnis,
901 F.3d at 1290. Further, in McGinnis, the jury determined that the defendant
mortgage company acted with the specific intent to harm. The defendant raised
the monthly mortgage and escrow payments owed by the plaintiff, yet would
never explain the reason for the increase, notwithstanding the plaintiff repeated
and increasingly frantic requests for an explanation. And, indeed, the defendant
was not entitled to the increased payments it was demanding. McGinnis, 901

F.3d at 1286-87, 1289.

 

 

G. The Deans aver that their treatment by the defendants, as set forth in the
complaint and affidavit, and other documents previously submitted, establish

claims upon which relief is warranted and properly demanded.
Case 3:19-cv-00502-RAH-SMD Document 22 Filed 04/05/20 Page 4 of 10

H.

I>

i

[

[>

i

I>

Pa

A review of the statement of facts below will establish the necessary criteria to
maintain this action and the Counts 3,4,5, & 6.

Statement of the facts

The Plaintiffs, hereinafter referred to as “the Deans”, are residents of 1100 4"
Avenue, Opelika, LEE COUNTY, Alabama, hereinafter referred to as “the

Home?” or “the subject property”.

Defendant Colonial Bank, National Association f/k/a Colonial Bank is the
original mortgage holder and has failed to satisfy the mortgage and note, and is a
domestic corporation. Defendant Wilmington Savings Fund Society, FSB, is
represented by Fay Servicing, LLC which is its Agent, servant or employee.
According to recorded documents, CITIGROUP MORTGAGE LOAN TRUST
2017-RP2 currently holds the subject mortgage.

Neither Wilmington nor CITIGROUP have obtained a certificate of authority
before transacting business in the State of Alabama.

Defendants, fictitious parties, A, B, C are individuals, general partnerships,
limited partnerships. Corporations, LLCs, or other legal entities who, were at all
times material to this cause responsible for the torts complained of and as set forth
in the complaint.

The Deans entered into the subject mortgage with defendant Colonial Bank on
December 22, 1999, which is recorded at Mortgage Book 2710 at page 575 in the
office of the Judge of Probate, Lee County Alabama. This mortgage is still
outstanding and has not been satisfied.

The Subject Mortgage was assigned to H & R Block Bank on March 26, 2007 and
recorded at Book 3448 at page 707, by Colonial Bank, National Association, f/k/a
Colonial Bank.

The Subject mortgage was assigned to HRB MORTGAGE HOLDINGS, LLC on
March 5, 2014, and recorded at mortgage book 4042 at page 284, by H & R Bock
Bank FSB.
Case 3:19-cv-00502-RAH-SMD Document 22 Filed 04/05/20 Page 5 of 10

8. The Subject Mortgage was assigned to CITIBANK, N.A., AS TRUSTEE FOR
CMLTI TRUST, on March 31, 2017, and recorded at Mortgage Book 4298 at
page 747, by HRB Mortgage Holdings, LLC.

9. The Subject Mortgage was assigned to CITIGROUP MORTGAGE LOAN
TRUST 2017-RP2 on February 15, 2018, and recorded at Mortgage Book 4374 at
page 63, by Citibank, N.A. as trustee for CMLTI Asset Trust.

10. According to a letter to the Deans, defendant Fay Servicing, LLC is the servicer
of the above reference loan (150976), on behalf of, defendant, Wilmington
Savings Fund Society, FSB. The Deans are not privy to whatever paperwork
connects CITIGROUP to Wilmington to Fay but that documentation will be
received through discovery,

11, On November 31, 2018 Dean called and spoke with “Bill” at Fay to request a
payoff of the Subject Mortgage. A form was sent by Fay to Dean on December 4,
2018. Fay sent Dean a PAYOFF STATEMENT dated December 6 ,2018, stating
that $42,522.27 would be due by January 4, 2019, being the TOTAL AMOUNT
TO PAY LOAN IN FULL. Wiring and routing information was provided by Fay.

12, Dean had Regions Bank wire the $42,522.27 to Fifth Third Bank on December
21, 2018.

13. Since paying the funds to pay the loan in full, Fay has refused to Satisfy the loan,
mortgage and note. The Deans have repeatedly requested that the loan be
satisfied, in writing and orally, but the defendants continue to refuse to do so.

14. Fay, as agent servant or employee of the other defendants, continues to send
statements of a debt; has debt collectors continue to call the Deans, even after the
Deans have asked the debt collectors to not call them, both orally and in writing.

15. Fay has sent the Deans a letter dated May 1, 2019 threatening foreclosure. The
Deans have disputed the debt, in writing, and Fay has failed to respond to any of
the disputes of the Deans.

16, Paragraph 21 of the original mortgage calls for the payment of reasonable
attorney fees.

17. The Defendants conduct, under the circumstances, was negligent, fraudulent,

intentional and/or willful and amounts to actual malice.
Case 3:19-cv-00502-RAH-SMD Document 22 Filed 04/05/20 Page 6 of 10

18.

19.

20.

21.

27,

23.

24.

25.
26.

a,

The Defendants entered into a pattern and practice of fraudulent conduct
like that perpetuated against the plaintiffs in an effort to extort money in
excess of the amount stated in the payoff statement.
COUNT ONE-NEGLIGENCE
This Count is not addressed, as this Court has already dismissed it.
COUNT TWO-BREACH OF CONTRACT
This Count is not addressed as this Court has already ruled on it in its Order of
February 25, 2020.
COUNT THREE-VIOLATION OF 35-10-92, Code of Alabama
The Plaintiffs adopt Paragraphs 1-18, as set out above.
The Defendants have failed to satisfy the mortgage in the Probate office of LEE
County Alabama as required by Statute.
The failure of the Defendants to satisfy the mortgage on the records of the
Probate Office constitutes and violation of this statute. The Plaintiffs sent a
letter and request to the defendants on April 5, 2019 requesting this be done,
yet it was not, prior to the filing of this complaint.
Plaintiffs demand judgment against the Defendants in such an amount of
compensatory and punitive damages as a jury deems reasonable and may
award, plus ALL STATUTORY REMEDIES AND RELIEF, attorney’s fees
and costs.
COUNT FOUR- Violation of the Fair Debt Collection Act
The Plaintiffs adopt Paragraphs 1-18 as set out above.
Debt collectors, acting as agents, servants or employees of the defendants have
continued to call and Deans, after the debt collectors were told not to call them,
both orally and in writing. Further, the defendants have reported incorrect credit
information related to late payments and deficiencies after the Deans had paid the
debt in full.
The Defendants and their agents, servants and employees stated, in writing
and orally, that they were debt collectors, and are subject to the legal

requirements of the Fair Debt Collection Practices Act.
Case 3:19-cv-00502-RAH-SMD Document 22 Filed 04/05/20 Page 7 of 10

28.

29.

The Defendants behavior constitutes a violation of 15 U.S.C. section 1692D,
including but not limited to the behavior described in paragraph 14.

The Defendants behavior of consistently misrepresenting and inflating the
amount due and amount outstanding on the Plaintiff’s account constitutes a

violation of 15 U.S.C. section 1692E (2).

30. Defendants recklessly, knowingly, and/or intentionally violated this statute in

an effort to get the Plaintiffs to pay more than what was due, even after the
Plaintiffs told the Defendants and their agents that they had paid the
TOTAL AMOUNT TO PAY LOAN IN FULL, as set out in the payoff
statement.
As a proximate consequence of the Defendants’ wrongful conduct, the
Plaintiffs suffered mental anguish, aggravation, emotional distress, and a
reduction in their credit rating.
Wherefore, Plaintiffs demand judgment against Defendants in such an
amount of compensatory and punitive damages as a jury deems reasonable
and may award, plus Statutory Remedies and relief, including damages as set
forth in 15 U.S, Code Section 1692k, including injunctive relief, attorney fees
and costs.
COUNT FIVE-Slander of title

The Plaintiffs adopt Paragraphs 1-18, as set out above.
The failure of the defendants to satisfy the Mortgage, has created a “cloud” on the
title of the subject property and thus is a slander of the title to the subject
property.
Upon payment of the mortgage debt, the legal title which had passed to the
mortgagee is divested and revests in the mortgagor (Deans) or purchaser
from the mortgagee (Defendants), Ala.Code, 1975 sec. 35-10-26. Thus, the
Defendants continued to hold title to the home of the Deans, even though the
debt had been paid. Thus, the home was not marketable. The Plaintiffs
repeatedly asked the Defendants to act, but, with malice, they did not, and
continued to threaten foreclosure. This caused mental anguish and

emotional distress to the plaintiffs.
Case 3:19-cv-00502-RAH-SMD Document 22 Filed 04/05/20 Page 8 of 10

36. Nominal damages are treated as actual damages, Pihakis v. Cottrell, 286
Ala.579, 243 So.2d 685 (1971). In this case, Pihakis , the defendant, had the
plaintiff sign a deed though he told him it was a mortgage. On demand by
Cottrell, Pihakis immediately executed a deed to the plaintiff. Still the deed
being on record though for a short time was a cloud on the plaintiff’s title for
such a period and that was held to be nominal damages.

37. Wherefore, Plaintiffs demand judgment against Defendants in such an
amount of compensatory and punitive damages as a jury deems reasonable
and may award, plus Statutory Remedies and relief, including injunctive
relief, attorney fees and costs

COUNT SIX-FRAUD

38. The Plaintiffs adopt paragraphs 1-18, as set out above.

39. The Plaintiffs aver that the Defendants committed the tort of fraud, as set
forth in Ala.Code section 6-5-100-104, 1975; and promissory fraud.

40. On December 6, 2018, the Defendants represented to the Deans that if they paid
$42, 522.27 to the Defendants that this AMOUNT would be the TOTAL
AMOUNT TO PAY LOAN IN FULL. The Deans relied on this representation
and paid the $42, 522.27.

41. The said representations were false and the Defendants knew they were false or
were false and the Defendants, without knowledge of the true facts, recklessly
misrepresented the facts; or were false and were made by the Defendants by
mistake, but with the intention that the Deans should rely on them.

42. The Deans relied on said representations to their detriment. The Deans have lost
the use of their money, the subject mortgage was not been satisfied; and the
defendants continue to send them monthly statements alleging more debts and late
fees, late principal and interest payments due, and incorrectly reporting adverse
credit information. As a proximate result, the Deans have suffered further
mental anguish and emotional distress and fear that their home would be
foreclosed on.

43. The Plaintiffs have had to retain the services of an attorney to represent

them in matters related to the torts committed by the Defendants.
Case 3:19-cv-00502-RAH-SMD Document 22 Filed 04/05/20 Page 9 of 10

44. Damages are a necessary element of the action, yet they do not have to be
based on a pecuniary or monetary loss. They must be actual damages. And
nominal damages may be actual damages where there has been a showing of
legal malice, willfulness, and/or a reckless disregard of the plaintiff’s rights, and
nominal damages are considered to be actual damages. Nominal damages will
support exemplary damages.
45. The Deans would note that the motion of the Defendants in paragraph 10, states
that there was no allegation that the Deans were threatened with foreclosure. That is
not correct. Paragraph 15 of the statement of facts states that Fay sent the Deans a
letter dated May 1, 2019, (Exhibit 7) and declaring the loan in default, see affidavit of
Baker Dean. threating foreclosure

46. WHEREFORE, the Deans do demand judgment against the Defendants for both

compensatory and punitive damages, Attorney fees, and costs.

CONCLUSION

WHEREFORE THES PREMISES CONSIDERED, The Deans aver that the
Defendants have been put on sufficient notice of the claims against them, along with the
damages claimed, which include statutory, compensatory, and punitive damages. And,
therefore the motion of the defendants, as to Counts Three, Four, Five and Six should be

denied, as set forth in the Amended Complaint.

THE DEANS DEMAND A TRIAL BY Vc

CV Week =f Wb becoun Sr.

on. J. Michael Williams, Sr., WIL13

Attorney for the Plaintiffs

P. O. Box 1068

Auburn, Al 36831-1068 / 334-705-0200

Telephone # 334-705-0200

Fax # 334-705-0958

Email: mikewilliamslaw@yahoo.com
CERTIFICATE OF SERVICE OF Plaintiff's response to defendants’ motion to dismiss,
1. Hon. Amanda Becketi, served by electronic mail.
2. Hon. Tim Pittman, served by electronic mail.
Case 3:19-cv-00502-RAH-SMD Document 22 Filed 04/05/20 Page 10 of 10

3. CitiGroup Mortgage Loan Trust 2017-RP2, at 500 Delaware Ave. 11" Floor,
Wilmington, DE 19801, via regular mail.

4. Colonial Bank, Nat’! Assoc., at 100 Colonial Bank Blvd., Montgomery, AL 36117, via
regular mail.

Done this the 5" day of April, 2020.

[Meche duck ‘a cS

Hon. J. Michael WIL103
Attorney for the Plaintiffs

P. O. Box 1068

Auburn, Al 36831-1068 / 334-705-0200
Telephone # 334-705-0200

Fax # 334-705-0958

Email: mikewilliamslaw@yahoo.com

10
